Implementation of Goldstone recommendations on Israel/Palestine (debate)
The next item is the Council and Commission statements on the implementation of Goldstone recommendations on Israel/Palestine.
President-in-Office of the Council. - (ES) Mr President, I would like to thank the European Parliament for the opportunity to speak on this issue of the fact-finding mission, a mission sponsored by the United Nations, on the conflict in Gaza, which took place between the end of 2008 and the beginning of 2009, and is known as the 'Goldstone report'.
The United Nations took careful note of the statement by its Secretary General, Ban Ki-moon, to the Security Council on 21 January 2009, in which he gave his impressions following a visit to Gaza and South Israel just after the hostilities ended.
In addition, the report that has already been referred to in some of the speeches on the previous item, the Goldstone report, which was published in the middle of September last year, was debated in the 12th Session of the Human Rights Council, from 14 September to 2 October.
From the very beginning of this conflict, the European Union has insisted that the parties fully respect human rights and comply with their obligations under international humanitarian law.
The European Union made it clear that it would closely monitor the investigations into the accusations and violations of human rights.
In Geneva, the Swedish Presidency of the Council established the European Union's position in the following way: firstly, the European Union considers the report to be serious, as it contains reports of serious violations of international humanitarian law, including deliberate attacks on civilians. Secondly, the European Union stresses the importance of adequate and credible investigations being conducted into the possible violations of international law by the parties to the conflict, in line with international legislation and therefore ensuring that the mission directs its recommendations to both the Israelis and the Palestinians.
The European Union confirmed its constructive position with regard to the Goldstone report when, in the debate of the United Nations Security Council on 27 January, just one month ago, it highlighted the importance of conducting adequate and credible investigations into the possible violations of international human rights law and international humanitarian law. I can inform you that, subsequently, on 4 February 2010, a few days ago, the Secretary-General of the United Nations published a report on the application of the United Nations General Assembly's Goldstone Resolution.
The Secretary-General relayed the responses of Israel, the Palestinian occupied territories and Switzerland, and in his observations, he said that the processes initiated by these three parties were under way and that no opinion could be given on the application of the Resolution by the parties concerned.
It remains to be seen how this matter is going to be dealt with in the United Nations General Assembly.
The Spanish Presidency's priority in this respect is to achieve a consensus regarding the Union's position on the draft resolution that the Palestinian authorities want to submit to the United Nations General Assembly at this time.
We have two objectives: firstly, we want the resolution to be adopted by consensus, and, if not, we want a European Union position to emerge on this that is as integrated as possible.
In any case, I repeat that the Presidency of the Council endorses what the Goldstone report asked for, which is for credible, investigations to be conducted that are independent of the parties.
Member of the Commission. - Mr President, I just want to endorse what has been said by the Spanish Presidency. Although the EU has not endorsed all the recommendations, it made it clear that it takes the Goldstone report very seriously. It has invited all parties of the conflict to launch investigations into alleged violations - caused by parties of the conflict - of international humanitarian law and international human rights law. This investigation should be in accordance with international standards.
So far, the steps taken by Israel, the Palestinian authorities and Hamas fall short of providing tangible results, and yet accountability must be established. Therefore, the EU keeps repeating our key message that the parties to the conflict make substantial efforts in conducting independent and credible investigations into the alleged violations. Since this directly concerns my responsibilities, it is worth recalling that the Commission provides substantial funding to humanitarian organisations whose projects aim to provide vital assistance and protection to Palestinian civilians.
The EU will strive to ensure that the appropriate follow-up is given at the Human Rights Council meeting in March and to engage at an early stage in the preparation of a consensual resolution. In this context, I would like to state here that on 18 February, the Palestinian Delegation tabled a draft General Assembly resolution further to the United Nations' Secretary-General's report as a follow-up to the Goldstone report. The Palestinian side indicated that it is their intention to seek General Assembly action on the resolution on Friday, 26 February, to reiterate the main points of the General Assembly resolution 64/10 of 5 November 2009, and to ask the United Nations' Secretary-General to report again in five months. As we sit in this room, Member States and the Commission are in intensive consultations on this issue with the aim of reaching a common position on this resolution.
May I - very much in support of the Spanish Presidency - end up with the point that it is important to seek a common EU position and avoid the previous three-way split.
Mr President, Mr López Garrido, Commissioner, I believe that a credible investigation into the violations of international humanitarian law is important and that this is what we must focus on. The conclusion needs to be examined, but this applies equally to both parties involved, including to those waging asymmetrical war by firing on Sderot and other towns from a densely populated area, thereby determining the battlefield. This is being investigated fairly and no one-sided conclusions will be drawn in this regard.
This also goes to show that, in the Middle East, but also in other comparable regions, only peaceful solutions will bring lasting results. As long as no peaceful solution and no lasting understanding can be found, we will never solve these problems. In such cases, full account must also be taken of the security aspects of the State of Israel and these aspects must be taken seriously, including in light of the fact that new rockets are being developed here, which are problematic.
However, I would also like to point out that it is right to call for an international investigation, although not everything can be investigated within the framework of the Goldstone report. This report is intended to deal solely with the occupied territories. It has been pointed out that not a single Member State of the European Union voted in favour of the report in the Human Rights Council. Some abstained, others voted against it and others - such as the United Kingdom and France - refused to take part in the vote at all. We should also take this into account, as the resolution was carried by such 'representatives of human rights and democracy' as Cuba, Nigeria and China. We ought to bear this in mind when evaluating this matter. We need to stand up for human rights, but not on the basis of this report in order to wage political war against one of the sides.
In December 2008, Operation 'Cast Lead' in Gaza resulted in around 1 500 deaths, the majority of those killed being women, children and other civilians. Families were destroyed, and schools bombed. A population was thrown into panic, trapped and unable to escape.
I was in Gaza during the military operation, with some of my colleagues present here, and we were stunned that such a tragedy could unfold in front of the international community without leading to a huge wave of protest. Gaza has not changed since then. The destruction remains and the siege continues.
However, there has been the Goldstone report. Mr Brok, what is the difference between the Goldstone report and the resolution that followed? The Goldstone report, this brave report that simply demands that justice be done, is that too much to ask? The pressure today to bring down this report and the discrediting of Judge Goldstone is unbelievable. His name is being dragged through the mud; he is being called an anti-Semite, even though Israel is not the only one to have the finger pointed at it in the Goldstone report. Fatah and Hamas are not spared criticism.
However, today I will say quite clearly, and I apologise to my fellow Members, that the Israeli Government is the only one that has established a sort of reign of terror and practised censorship to block any follow-up to the report. Mr Lieberman, you are not in this House, but you were here yesterday, and I would like to say to you: there will be no intimidation in this Parliament!
We want independent inquiries that are in keeping with international standards, not military tribunals judging their own soldiers. Mr Lieberman, I will also say that you are not welcome, not because you represent Israel, but because your racist and xenophobic positions are incompatible with European values. No democratic state can dare to break international law without having to justify its actions. This Parliament will not allow itself to be intimidated. It will simply continue to demand that justice be done, that light be shed on the tragedy of Gaza, not in a fierce way, but in a determined way. Today, I implore the Council and the Commission simply to abide by that. Light and justice, nothing else.
on behalf of the ALDE Group. - Mr President, the Goldstone report tries to fulfil the mandate it was given. That mandate is, or was, the following: 'To investigate all violations of international human rights law and international humanitarian law that might have been committed at any time in the context of the military operations that were conducted in Gaza during the period from 27 December 2008 and 18 January 2009, whether before, during or after.' And that is exactly what the Goldstone report has done - although it was not just Mr Goldstone, it was also his two female colleagues.
They conducted investigations on what happened in Gaza and came up with conclusions that are disturbing to say the least. They are extremely disturbing because they find in most of the instances they looked into that breaches of international law and international humanitarian law and breaches of the Geneva Conventions have indeed been committed by the forces of a state that claims to be the sole democratic state in the region. That is indeed very disquieting.
We should not let it pass. So when we are called upon to take a position on this report, the question is not whether we are for or against Israel, for or against the Palestinians, for or against Hamas; the question is whether we condone breaches of international law, of international humanitarian law and of the Geneva Conventions, no matter by whom they were committed. That is what we need to answer.
on behalf of the Verts/ALE Group. - Mr President, let me say how delighted I am that we are finally discussing the Goldstone report in plenary, because it is a vitally important issue, and to date, the EU has been shamefully absent in these issues. It is quite unacceptable that the Council still has not endorsed the recommendations of the Goldstone report. The Commission says it is taking it very seriously, but that is not good enough: we want an explicit endorsement. The Presidency says that it backs it: well, it should back it publicly and explicitly and make sure that the rest of the Council does as well.
Against that backdrop, I have to say I am pleased that in Parliament's motion for a resolution on the Human Rights Council, which we will vote on tomorrow, we have two very strong paragraphs calling on the High Representative and on Member States to publicly demand the implementation of the report's recommendations.
The resolution further calls on them to actively monitor the implementation of the recommendations for consultation of EU external missions and with NGOs in the field, because the evidence we have so far is that neither the Israeli authorities nor Hamas are taking their responsibilities sufficiently seriously. In Israel, the investigations into targets and tactics used during Operation Cast Lead have been carried out by army commanders or military police, severely compromising the independence of the findings, and from the Hamas side there is still a failure to address adequately the firing of rockets into southern Israel. In the light of these failures, it is clear that the EU should put pressure on the UN Secretary-General to prepare a genuinely independent assessment.
Finally, given the ongoing humanitarian crisis in Gaza, I call again on the Council and the High Representative to put far more pressure on Israel to lift the siege which is preventing reconstruction and exacerbating the suffering.
Mr President, the Goldstone report is exceptionally unbalanced and unfair. It comes from the United Nations Human Rights Council, whose members include countries such as Iran, Nicaragua, Somalia and Libya. What right do those countries have, where respect for human rights has been reduced to zero, to evaluate Israel, the only democracy in the Middle East?
The report comes from a very suspect source which is obsessively ill-disposed towards Israel. Out of the 25 resolutions on human rights which the UN Human Rights Council has adopted, as many as 20 are devoted to Israel. Not one of them is about the countries which are members of the Council, countries which, and I stress this, have an awful human rights record from women's rights to electoral rights.
I stress that this report is completely unbalanced. It attempts, in fact, to absolve the terrorist activity of Hamas. The report does not state the fundamental fact that, in the eight years before Israel, in its own defence, took action in the Gaza Strip, thousands of rockets were fired at innocent Israeli citizens. Every country has the right to defend itself against terrorists. Israel, too, has that right. It should also be said that 150 criminal investigations of the actions of particular Israeli soldiers are currently under way in Israel. In Israel, there is a free parliament, and there is a free press which often criticises its own government and its own armed forces. None of these features is to be found, unfortunately, on the terrorist side.
I think, therefore, that this unbalanced and unfair report, which, in my opinion, attacks our main ally in the Middle East in a shameless fashion, should not be taken seriously.
Mr President, the report by Justice Goldstone provides the most blatant proof of the crimes and of the infringements of international law and international humanitarian law by Israel against the Palestinian people. The investigation has given rise to strong indications that the Israeli forces have committed serious infringements of the Fourth Geneva Convention. It should be noted that, while the Palestinian side, although criticised in the report, accepts international law and calls for its application, Israel, on the other hand, refuses.
While certain parties are trying to undermine the report, we call on the Member States of the European Union to stand up for the principles that govern international law and the European Union and to support the debate of the report at the UN General Assembly and its notification to the Security Council with a view to its ultimate ratification and for measures to be taken. The report should be sent to the International Criminal Court in The Hague for examination. If the European Union is truly interested in resolving the Palestinian problem, then it should stop tolerating these crimes, because tolerance translates into encouragement and complicity.
Furthermore, based on the conclusions in the report, suspension of action to upgrade relations between the European Union and Israel and the application of the provisions of the association agreement should be examined immediately.
The people of Palestine and of Israel have every right to a future and to life. We have an obligation to exert pressure to achieve a fair solution and peace. The Goldstone report should be used to give new impetus, with a view to achieving a fair solution.
The Goldstone report was very much the focus of attention last week, during the working visit to the Jewish state of the Delegation for relations with Israel. The delegation received detailed information about Israel's judicial investigation during and after the military operation in Gaza, from both military and civilian representatives. This thorough investigation of their own actions provides a detailed rebuttal of the Goldstone report's damning accusations against the Israeli authorities.
Moreover, quite apart from the Goldstone report, the IDF, the Israeli armed forces, take any allegation levelled at them seriously and investigate them thoroughly. There is a marked contrast here between the IDF and Hamas, the terrorist movement that is to blame for the Gaza operation. When have we ever seen Hamas investigate its own actions?
Mr President, the available documentation about the Gaza operation leaves us in no doubt about the answer to that. Hamas deliberately exposed Palestinian citizens to an acute threat of war, even in places likes mosques. In contrast, just consider the intentions and actions of the Israelis, consider the protection of the lives and property of Jewish citizens against Hamas's terrorist rocket attacks, which have been going on for years, as well as Israel's real concern for Palestinian lives. Look at all the precautions they took during the operation.
Mr President, despite the intentions of the Goldstone report, this biased investigation leads to justification on two counts: that of Israel's military operation against Hamas and that of Israel as a democratic state governed by the rule of law. You only need to visit the Middle East!
(NL) It was clear from the very start that Israel was going to be labelled as perpetrator and aggressor in the Gaza conflict. Goldstone and his working methods are endorsed by countries such as Egypt and Pakistan and we know the state of human rights in those countries. It is beneath any acceptable standard.
The report makes no mention of the twelve thousand rockets fired on Israel from Gaza, which posed a very serious threat to the local population. Israel was exercising its right of self-defence. There is not a single word in the report about Hamas, nor about the fact that they used their citizens as a human shield or that they used civilian buildings in which to store arms and from which to launch rockets. Not a word about that. Not a word about the fact that the Hamas police force was once part of a military organisation which waged an armed struggle against Israel.
Mr President, there is only one thing we can do with this Goldstone report and that is to throw it in the bin, and right away, too. We should not waste any more time on it. This is part of a political process. This cannot carry on. Put an end to this political persecution of the state of Israel.
(IT) Mr President, ladies and gentlemen, public opinion is divided on the Goldstone report.
In particular, the Israeli armed forces are accused of having deliberately caused the deaths of countless civilians during the urban guerrilla operations. This is a very serious accusation, which appears to overlook certain undeniable facts, such as the distribution of leaflets throughout the battle zone to explain that houses containing weapons and munitions could be hit, and the telephone and radio warnings, including on Hamas frequencies, before attacks were launched on buildings identified as arms depots.
The so-called 'roof knocking' technique was also used: if, after all those warnings, the air force still identified buildings full of people, small explosive and, above all, loud, charges would be launched to quickly evacuate the buildings.
The Israeli army introduced warning signals for the Gaza civilians that no one else had put into practice before. Anyone who uses all these precautions cannot, under any circumstances, be accused of deliberately targeting civilians.
Yesterday, on the same day, I met two major political figures: the Israeli Minister for Foreign Affairs, Avigdor Lieberman, in the morning, and the President of the Palestinian National Authority, Abu Mazen, in the evening. In both cases, the meeting was held in a calm and relaxed atmosphere, and the hope expressed that, after too many decades of fighting, weapons will finally be abandoned in favour of a peace process.
Just as both governments have also requested, Europe must maintain its balanced role as an impartial judge, sheltered from ideological positions that could only further inflame the feelings of both sides.
Mr President, late last year, you and the High Commissioner for Human Rights, Ms Pillay, came to this Parliament and told us that the Goldstone report into the human rights violations on both sides in the Gaza conflict was thorough, objective and met international standards.
So let us not try to rubbish this report. Let us act on it. With others in this debate, I have personally spoken with representatives of the Israeli Government, representatives of the Palestinian Authority and, in Gaza itself, representatives of the commission set up by the de facto authority, to plead with them to cooperate with Goldstone and to undertake their own credible and independent investigations to bring to account those responsible for violations. I spoke with the US Assistant Secretary of State, Michael Posner, when he was here, to encourage Israel to do the same.
To our Spanish Presidency colleague preparing for this Friday's UN vote, I say: do not pursue EU consensus at all costs. The idea put forward by some for a unanimous EU abstention would be a travesty for all the victims of this terrible conflict. We should negotiate the best text possible, but then I hope more than the five EU States who voted 'yes' last time will vote 'yes', to keep the pressure up.
This investigation into alleged breaches of international humanitarian law by the Human Rights Council - just as much as the 2004 International Court of Justice ruling on the separation rule - should be treated with the proper status of legal rulings of international treaty bodies that they are.
I condemn the leader of the Conservative Group in this debate, who has called the UN, a 'suspicious source'. It represents the highest aspirations for all of us on this planet and deserves all of our support.
I would like to say - in a European Union forged from war - for us, war crimes must be held to account. So, when the UN Secretary-General reported to the Security Council concerning compliance by Israel and the Palestinians that 'no determination can be made', that cannot be good enough. These allegations must be determined, and Europe must show determination that they should.
(FR) Mr President, the purpose of this debate is not to set ourselves up as prosecutors and judge what we are not qualified to judge. Our aim, a twin aim as it happens, is, first of all, to help shed light on the responsibility of the different parties in the Gaza war and, beyond that, looking more to the future, I would say, we must ask ourselves what we can say and do today to help rebuild a dialogue.
As it happens, I do not think that the Goldstone report is constructive in this regard. Furthermore - and it is worth recalling because it is rare - this was the conclusion reached by all the European countries, none of which have supported it in front of the worthy prosecutors and great defenders of freedoms and of human rights that are China, Pakistan, Saudi Arabia, Russia and Cuba, to cite just a few examples. The report is much debated, it is biased and, whether we like it or not, it will not help us move forward.
On the other hand, it is up to Israel to choose to assume its responsibilities as a democratic state and to shed full light on the war in Gaza. At stake are its military, diplomatic and media interests - those interests that the Hebrew state was able to establish in the past.
(DE) Mr President, I am pleased that the European Parliament has succeeded in producing a resolution on the Goldstone report that has fairly broad support without simply transferring the conflict in the Middle East to Brussels. If we want to retain the chance of lasting peace, we must appeal to what unifies all parties involved, instead of - as some are doing here - emphasising the sources of division. The source of unification is the applicability of international law, in particular, with regard to human rights, throughout the world.
However, just as the parties to the conflict must allow and support an independent investigation, the international community must avoid making a one-sided judgment. Therefore, we also need to make it absolutely clear that the one-sided demonising of Israel is not only inappropriate in this debate, but it is inappropriate in general. Those powers that are working to call into question the legitimisation of the State of Israel must be clearly repudiated by us in Europe. Instead, the powers in Israel that are fighting with us for peace, tolerance and human rights in the Middle East must be strengthened. It therefore needs to be made clear here and now that we find the obstruction of the NGOs in Israel by government representatives like the Foreign Minister, Avigdor Lieberman, unacceptable. This policy is harmful to the people of Israel and therefore to peace in the Middle East.
Mr President, the Goldstone report was commissioned by the UN Human Rights Council, which is inundated with Israel's enemies, so you could hardly have expected a balanced analysis. The US Congress called the Goldstone report irremediably biased and unworthy of further consideration or legitimacy. It fails to mention Hamas terrorism and ignores the fact that Israel is investigating 150 allegations of misconduct by the IDF and will prosecute wrongdoers.
But behind the controversy about this report lies a human tragedy, the tragedy of the Palestinians who long for moderate and incorrupt leaders who will bring them peace, security and prosperity through a settlement with Israel. Neither must we forget the tragedy of civilians in southern Israel, targeted relentlessly by Hamas Jihadi fanatics who hid in their schools or launched their deadly rockets.
The ECR Group continues to press for a two-state solution as the only way to bring about a long-term sustainable solution to the conflict in the Middle East, but the Goldstone report does nothing to bring us any closer to that point.
(DE) Mr President, Israel's right to existence, the protection of its people and the efforts to promote as close cooperation with Israel as possible are, for me, as a German and a left-wing politician, political givens. However, I find it unacceptable that, for years now, 1.5 million Palestinians have been placed in the largest open-air prison in the world as hostages of a misconceived policy. Anyone who is aware that more than 44% of children under the age of 14 live in the Gaza Strip will realise what a dangerous legacy this policy has created for the future. Clearly, the 2008 war and the inhumane policy towards civilians are intended to be forgotten. For that reason, we call for an investigation and for atonement.
Taking a relativistic attitude to the violation of humanitarian and international law and granting the perpetrators exemption from punishment will only lead to new suicide attacks and wars, and the spiral of violence will continue. Europe must not continue to look away. Thus, the implementation of the Goldstone report, including in the United Nations General Assembly, must remain the job of the EU.
(IT) Mr President, ladies and gentlemen, the UN Human Rights Council has adopted the Goldstone report by an overwhelming majority.
Nevertheless, the names of too many of the countries that make up this large majority - China, Saudi Arabia, Pakistan - give us pause for thought and make us concerned about its composition. We wonder when we read that it is these countries, which do not exactly set an example where human rights are concerned, that are calling for Israel and Hamas to carry out in-depth investigations into the human rights violations committed during 'Operation Cast Lead'.
We do not intend to side with either of the warring parties, preferring to maintain a balanced judgment, voicing the need to guarantee Israel's security within its borders and the right to exist of the State of Israeli and of the Palestinian State, and stating our opposition to the use of violence, terrorism and war to resolve conflicts.
Our Christian culture and our conception of mankind and of history give us cause to hope that all the violations committed will be punished in a firm and balanced way.
(NL) I have said on more than one occasion that, if you do not know or recognise your past, you can never build a future. This certainly holds true for the conflict in the Middle East.
I have heard a lot of criticism here about Mr Goldstone's report. I know Mr Goldstone from when he was a great conciliator, carrying out and heading up many investigations in South Africa. In my opinion, Mr Goldstone is the prime example of someone who can lay the facts on the table in order to bring conciliation closer. Unfortunately, the way in which this report has been received suggests that no conciliation has come about and instead there appears to have been even greater polarisation. This is why the report has simply been ignored.
Mr President, Israel has ignored the conclusions of the report but, at the same time, it has, in fact, recognised that it did make mistakes by paying out compensation to the UN for the damage inflicted and by prosecuting some of its military. The Palestinian side, on the other hand, has not taken any such steps. I wonder if the Committee of Investigation which has been set up in Ramallah is in a position to carry out a thorough investigation in Gaza at all.
Mr President, this coming Friday a meeting will take place at the UN and I very much hope that our new foreign policy representative will be able to bring unity and clarity to the European position. We have to respect human rights and the rights of both parties under all circumstances. Mr President, if we can achieve that unity on Friday, I will be very pleased and then, perhaps, a solution in the Middle East would be within our reach.
(CS) It is always deceptive to compare numbers which conceal the fate of individual human beings. Operation Cast Lead left more than a thousand victims among the inhabitants of Gaza, compared to thirteen victims among the Israeli armed forces. Do we need to know any more in order to conclude who is the guilty party and who is the victim in this war? I believe we most definitely do. For example, the fact that after 2006, thousands of rockets were fired against civilian populations in Israeli towns from the Gaza strip, and these were launched from densely populated areas and quite clearly from public buildings as well. We should ask further questions. How can a state defend its citizens in such a situation? Is it possible to fight with an army against terrorists who use civilians as human shields? If so, is it possible to avoid civilians becoming victims? What did the international community do to prevent this form of terrorism? Are there not intentionally varying standards in the area of adherence to human rights? Finding an answer to these serious questions is a challenging task for the common foreign policy of the EU. The aim of the policy should be to assist dialogue, build trust and seek patiently for a sustainable peaceful solution for the Middle East as a whole. An open-minded enquiry into all of the circumstances accompanying and also preceding the conflict in Gaza might be a step in the right direction.
(IT) Mr President, ladies and gentlemen, the Goldstone report is destined to remain a milestone of which the full possible future ramifications have perhaps not yet been considered, including as regards the affirmation of international law, to which we liberal democrats are particularly attached.
We welcome the request made in the report for compensation to be paid to civilian victims of an unequal conflict and for the International Criminal Court to be seized of any cases in which the parties fail to conduct genuinely independent and impartial investigations, as was requested last January by numerous Israeli human rights associations. These are facts that may damage even a state such as Israel, which seems to have ceased to draw inspiration from the extraordinary humanism of the great Hebrew culture from which we are all descended.
The truth is that violence remains a disastrous policy. Hezbollah is stronger after the attack on Lebanon, and Hamas is stronger today in Gaza. Anyone who has been to Gaza after the conflict can testify to the people's enormous suffering. We Europeans must also say today, especially to Gaza: let us stay human!
(NL) I think that the Goldstone report has clearly shown that both Israel and Hamas have committed human rights violations during the war in Gaza. The UN has already twice called on both parties to carry out independent investigations, but fourteen months later, they are still brushing this call aside.
I also ask myself why the European Union is not standing up for international law. Why does it allow impunity to reign in this region? Any credibility in our respect for international law will be lost if the EU leaves these war crimes unchallenged. This report is not about Israel's security. This report is about major human rights violations. There is therefore no conceivable argument why the recommendations of this report should not be implemented.
I therefore call, not only on the High Representative, but on Member States as well, to make every effort to ensure a proper follow-up on the ground. After all, that is the only way we can give the reestablishment of peace negotiations any chance of success.
(NL) This report is one-sided. It levels a great deal of criticism at Israel because, amongst other reasons, it fired on economic and civilian targets. However, Hamas misused these facilities. Unfortunately, Mr Goldstone has not seen fit to investigate whether this actually was the case. Mr Goldstone has therefore failed to investigate what Hamas did wrong and consequently rapped Israel over the knuckles. That inspires no confidence in this report, because there are other sources which suggest that Hamas did indeed entrench itself in hospitals, ambulances and civilian buildings.
Mr President, I will conclude on a positive note. The Goldstone report makes many accusations and they have to be investigated. The Israeli Government has rightly taken the initiative in this regard and has launched a criminal investigation. That is to be welcomed. Yet I fear that we will have to wait a long time for Hamas to show the same level of self-examination.
(FR) Whether we like it or not, the Goldstone report has been endorsed by the General Assembly of the United Nations, and I do not see why there should be double standards in relation to international law. International law is international law, and the Goldstone report uses the term 'war crime', something moreover that was clear for everyone to see on their television screens. Even Israeli soldiers have testified that they received orders to shoot at civilians.
Under these circumstances, the European Union and our Parliament must create the conditions to ensure that the Israeli Government abides by international law, using the suspension of Article 2 of the EU-Israel association agreement as a sanction if necessary. This article stipulates that 'relations between the two parties must be based on respect for human rights and respect for democracy'. It is that simple; it just needs to be applied.
The European Union must therefore make clear its determination to refer the matter to the International Criminal Court if nothing is done, in line with the recommendation made in the Goldstone report. Finally, our Parliament must decide on a fundamental issue: do we want a harmonious world in which justice and peace ultimately reign supreme, or the law of the jungle that is the politics of might? We must assume our responsibilities to the peoples of Europe and the peoples of the whole world.
(DA) Mr President, this matter - this report - is a fundamentally embarrassing chapter in the history of the UN. Who can, in all decency, discuss the issue of the war in Gaza without also including the thousands of Qassam rockets that rained down over the peaceful citizens of Israel for eight years? Who can, in all decency, discuss this issue without mentioning the hundreds of tunnels that exist between Egypt and Gaza and other areas, through which weapons are smuggled in order to damage Jewish interests in Israel? Who can, in all decency, write a report like this without including the fact that Israel has a well-functioning legal system, whereas not one of the murderers in Palestine and not one of the terrorists in Palestine has ever been brought to account for his crimes? The answer to all three questions is Judge Goldstone. This is scandalous! It is embarrassing for the UN system, and by having this debate at all in this Parliament, we are making it an embarrassing affair for the EU, too.
Mr President, listening to the debate, it is difficult to know what report some of the speakers have read. It is certainly not the one I have read.
Israel denies this Parliament its democratic right to meet Palestinian Legislative Council members in Gaza and denies our Foreign Ministers access. A Hamas militant has been murdered, most likely by Israeli agents using forged European passports, thus breaching Irish, British, French, German and Dubai sovereignty. Israel is treating us with contempt, which is not surprising given the impunity with which it continues to infringe the rights of millions of Palestinians.
The acid test of our commitment to human rights and the rule of law is our response to the Goldstone report, which found that the siege of Gaza is collective punishment of the population and that Operation Cast Lead was to further that policy. It found evidence of wilful torture, inhumane treatment and wilful causing of great human suffering. The report recommends going to the International Criminal Court and that the Quartet should insist on the rule of law.
I support Goldstone's call on Member State parties to the Geneva Conventions, including Ireland I have to say, to start criminal prosecutions in national courts against the alleged perpetrators of war crimes.
Could I just make one correction before I conclude, which is that it has been claimed repeatedly that this report does not deal with the firing of rockets into Israel by Hamas. However, on page 31, the report mentions the impact on civilians of rocket and mortar attacks by Palestinian armed groups on southern Israel.
(FI) Mr President, as members of the European Union, we need to remember what Europe's values are. They are democracy, human rights and freedom of opinion, and we need to adhere to them everywhere.
The purpose of the Goldstone report was to undertake an unbiased study, but, regrettably, it failed in that. That is recognised by all parties who have familiarised themselves with it, and it is also obvious from the report's source material.
We should also remember that this whole thing was started by countries such as Cuba, Pakistan, Egypt and Saudi Arabia, which do not recognise the same values as the European Union and Israel.
I am quite shocked by the remarks that Mr De Rossa and Mrs De Keyser made here. I wonder just what report you have read. If you know, as you do, something about the civil war between Hamas and Fatah, and how much human life has been destroyed in it, then you will agree that we should intervene in the process whereby the Palestinians find leadership and a common voice, and start to build their own country, and not just destroy it, and Israeli democratic society too, by firing rockets at it.
I would like to say that this report is, unfortunately, a blot in the UN's history. We Europeans should also remember that Ghilad Shalit, a European, a Frenchman and an Israeli soldier, is still a prisoner of Hamas, and we must push for his release. That is the first step we should be taking.
Mr President, those of us that are friends of Israel may well have questioned many aspects of the way in which Israel intervened in Gaza, but not the right of Israel to defend herself and to take effective action against those that are planning and executing acts of terrorism against her.
I have enormous sympathy for the ordinary Palestinian people, but for 60 years, they have been let down by those that claim to lead them and those amongst them whose profession is terrorism.
It was clear from the start that a report emanating from the dubious Human Rights Council of the UN - and that, Mr Howitt, is what the leader of our group criticised, not the UN; I am afraid your rather petty party point was rather demeaning - would be a one-sided condemnation of Israel. While it makes far-reaching demands of Israel, it says little about Hamas. It does not call for an end to terrorism and attacks on Israel but merely asks so-called Palestinian armed groups to renounce attacks on Israeli civilians and to try and avoid harm to Palestinian civilians.
I see nothing in a 554-page report that offers constructive, positive proposals for lasting peace and stability. Instead, we find that the rhetoric of human rights and the instruments of the ICC are enlisted to attack Israel, and I have to say such distortion does no credit to the United Nations.
(DE) Mr President, neither party to the conflict has so far met the demands of the United Nations for a credible and independent investigation into the accusations of the Goldstone report. This is regrettable, particularly on Israel's part, because, however controversial the Goldstone report might be, any state that calls itself a democratic state based on the rule of law is obliged to allow such serious accusations to be subjected to an independent investigation. An internal military investigation by the Israeli army, which is itself under suspicion, is not sufficient.
If the EU takes its own principles of respect for human rights and international law seriously, it must increase the pressure on both sides, including in the context of its bilateral relations, and insist that the investigation that has been called for into possible violations of international and humanitarian law is carried out according to the principles of the rule of law. War crimes must be punished under international law, as has been said here many times. If necessary, the Prosecutor of the International Criminal Court will have to carry out the investigations on the basis of Article 12(3) of the Rome Statute. However, irrespective of the Goldstone report, there is currently no reason to continue the siege on Gaza.
(SK) The Goldstone report, the conclusions and recommendations of which we are debating, ignores Israel's right to self-defence. Last year's intervention by Israel in the Gaza strip was a tough measure and, personally, I feel sorry for the victims and their families. We must not forget, however, that it was a final response to years of Palestinian attacks on a densely populated area of Israel.
Hamas recently announced that it was ready for dialogue with the international community, including the EU and the US. I would like to make a strong appeal for us not to entertain such an idea until Hamas unambiguously recognises Israel's right to exist and renounces violence. We look with pity on the victims of this long-running conflict, but it is essential to have a reliable Palestinian partner for the peace negotiations, and that means a legitimate, trustworthy and responsible representative of the Palestinian people. Until that happens, it will be a waste of time to produce hundreds more pages of international recommendations.
I would also like to emphasise the role of Egypt, which must act forcefully to prevent any assistance reaching terrorists in the form of weapons smuggled through underground tunnels into Gaza.
(EL) Mr President, the Goldstone report hits the nail on the head. The policy of treating both sides on equal terms is not helping. A series of crimes has been carried out and is being carried out in Gaza. There is poverty, misery and blatant disrespect for the human rights of the Palestinian people. There are witnesses to this. There are reports by the Red Cross, the International Bank and the Council of Europe on crimes against the Palestinians, on financial impoverishment and on inhumane living conditions in Gaza.
We must not turn a blind eye. Mankind has been witnessing acts of violence against the Palestinians for several years now. The Israeli war machine has been striking out mercilessly on the pretext of self-defence. The Palestinian people are suffering.
We condemn the murder of civilians in Israel also, with all our heart and soul. However, that does not mean that Israel is entitled in self-defence to keep committing a barrage of crimes against the Palestinians. It does not give Israel an alibi for engaging in such criminal acts.
Of course we are not public prosecutors, however, nor does the role of Pontius Pilate become us. We cannot wash our hands and allow the bloodshed to continue and for Israel's crimes to go unpunished. In wishing to be respectful and failing to act, we are allowing unaccountability to rage. We are letting the perpetrator go unpunished and are playing fast and loose with the victim. We are allowing the law of might is right to prevail.
(DE) Mr President, the Goldstone report describes human rights violations by both sides. Over 1 400 victims in the Gaza Strip are obviously too many. However, I am also certain that, without the rocket attacks on Israel, there would have been no military response. During a visit to the country by the Delegation to Israel, we discovered that Israel does not take military action lightly. The main accusation of the Goldstone report, that Israel deliberately and continually attacked civilians, does not hold water. The question of the extent to which Hamas used civilians as shields has not been adequately investigated. However, the report mentions that the Israeli army provided warnings by means of telephone calls and flyers. Hamas did nothing like this in connection with the rocket attacks on Israel.
However, we also need to ask whether the UN itself did enough in Gaza, for example, to prevent the Hamas rockets being fired in the vicinity of UN facilities. I do not believe that the Goldstone report is a basis for further terrorist attacks on Israel - it does not justify that. It perhaps does not help any further, either. However, it is clear that, here in the European Parliament, we must demand respect for human rights and call on both sides to return to the peace process.
(FR) Mr President, in Israel, Judge Goldstone's work is demonised and completely discredited in the eyes of the public. At the same time, a violent smear campaign is being conducted against human rights defenders, notably the New Israel Fund, a foundation which funds the main Israeli organisations for the defence of human rights and, in particular, against its president, Naomi Chazan, a former Member of the Knesset, an academic and intellectual known for her commitment to the defence of women's rights and peace.
Thirteen pacifist groups, such as Bethlehem and Breaking the Silence, are the victims of a veritable witch-hunt. The European Union must provide unfailing support to human rights defenders in all countries including, of course, Israel, whose impunity is an insult to democratic values. The European Union must protect Israel from its own demons.
Mr President, there is guilt on both sides, but an overreaction on the part of Israel over this report and indeed over Operation Cast Lead. Goldstone is a respected judge of considerable repute, and Jewish. There are undoubtedly flaws in this report, but Israel must recognise that the core of the criticism is based on fact. You only have to listen to Israeli soldiers who admit to their dubious activities on occasions in the organisation 'Breaking the Silence'.
Israel has been forced to admit the use of white phosphorous as a result of this inquiry, so why has there been no real investigation into the actions of some of their soldiers who have been involved in potential, if not actual, war crimes? The PLC has admitted its transgressions, but Israel on this issue and on the recent Dubai assassination must cease to be so arrogant and recognise the justified concern of sensible decent people throughout the world.
Mr President, it seems to me that the three key words in this debate are 'independent', 'equal' and 'neutral'. There needs to be an independent investigation into alleged breaches of human rights. There has to be equal condemnation of the perpetrators of those breaches and, above all, there is need for a powerful neutral voice to mediate in this unfortunate conflict, something that is sadly lacking at the minute because the position of the vast majority of powerful countries is fairly well known.
I think there is a wonderful opportunity for the High Representative or the newly created President of the Council to supply that neutral voice, something similar to what George Mitchell did in Northern Ireland, as a result of which we now have peace, and people who were shooting and killing one another for years are now in government together. That same opportunity is there for the High Representative to supply that neutral, independent and fair voice that is so sadly lacking.
Mr President, can I ask Mr Kelly, and I am sure he will be glad to do so, to clarify. While the party that I represent in Northern Ireland is certainly in government, my party has been an entirely peaceful party and has not been shooting and killing anybody.
Rather that has been the IRA and their political representatives.
Mr President, there has been a debate, which I think has been very diverse, around not only the Goldstone report itself, but also around the prior situation that triggered the report.
I think that we can say once again on behalf of the Presidency that the Goldstone report is a reference point, as the Council has said, and as Mrs Georgieva has said on behalf of the Commission, and I thank her for her speech. It is a reliable report, it appears to be objective and it expresses the existence or possible existence of extremely serious human rights violations originating from different parts of the conflict.
The European Union cannot remain indifferent in response to the content of the Goldstone report. The European Union cannot remain indifferent in response to a report which objectively and reliably relates the possibility of some very serious human rights violations.
We therefore believe that the proposal arising from this report - which is to conduct independent, credible investigations - is the most appropriate way to respond to the report, which is an important report that should affect all of us. It should provoke a reaction in those of us who, as is the case in the European Union and Parliament, believe in the existence of human rights and in defending them. It should therefore provoke us to react to the extremely serious human rights violations that have taken place in this case.
The debate on this report is going to take place, and we believe that this debate in the United Nations should be supported. It is also going to be debated in the Human Rights Council. We can tell you that the International Criminal Court is working on this and investigating it, and I think that the European Union should therefore maintain a constructive, coordinated position, in relation to the extremely serious matters raised in the Goldstone report, and this is what the Presidency of the Council will do.
Member of the Commission. - Mr President, let me first clearly state that the Commission has consistently and forcefully expressed its utmost concern for the humanitarian situation in Gaza. My predecessor, Louis Michel, went to Gaza immediately after Operation Cast Lead. He eye-witnessed violations on both sides and he spoke up against those.
We in the Commission are very keen that two issues should always be high on our agenda. First: the necessity for full respect of international humanitarian law by all parties; second: the necessity to ensure that humanitarian relief efforts can actually reach the people in Gaza.
Since the conflict in January last year, the EU has made it clear that we will closely follow investigations into alleged violations of international humanitarian law, and the Commission has underlined and continues to stress the importance of accountability and countering impunity for violations of international law.
In the context of the Middle East peace process, respect for human rights and international humanitarian law is as important today as ever - and maybe even more important than ever.
For the EU to be a credible player in the peace process, it is necessary to demonstrate that it applies the EU's fundamental values in all contexts and that it complies with the international-law acquis consistently at any point and on any issue. Let me again reiterate in support of the Presidency that a common EU line on the Goldstone issue would be a very important step in this direction.
The debate is closed.
The vote will take place during the next sitting.
Written statements (Rule 149)
The Goldstone report relating to an extremely controversial situation which stirs up strong passions finds it difficult to obtain the consent of the parties involved when the clashes which occurred in December 2008 and January 2009 between the Israeli army and Palestinian militants in Gaza, an area dominated by Hamas, have caused suffering on both sides. Regardless of the parties' position on the Goldstone report, I hope that it will not be used as a pretext to stonewall discussions aimed at resolving the Palestinian problem in a peaceful way for good. In fact, the priority in the region is to restart the peace talks which will involve, as has been the case so far, both the European Union and the United States of America. The solutions which will be reached must ensure the State of Israel of its continued existence in the region and provide the Palestinians with the guarantee that they will be able to live with dignity in their own viable, democratic and independent state. The European Union must be prepared to assume greater responsibility in this process in order to establish normal relations between Israel and Palestine. I believe that we must remember the most important point made in the Goldstone report: nothing can justify the suffering of defenceless people, and dialogue is a preferable way of putting an end to this situation rather than confrontation and the use of force.
On 5 November 2009, the United Nations General Assembly adopted the Goldstone report and passed Resolution 64/10. These documents called on both Israel and the Palestinians to investigate, within three months, possible human rights violations during the Gaza conflict. Unfortunately, neither Israel nor the Palestinians have as yet complied with this request. This is a great shame, because the Goldstone report provides a very extensive list of the misdeeds and crimes of both sides. According to the report, during the three-week-long attacks, Israel committed major violations of international law. Civilians were attacked indiscriminately and houses were bombed. The use of phosphorus bombs, condemned by the international community, has also been mentioned. The Palestinians, in turn, used rockets and mortar shells to deliberately kill civilians, according to the report. The accusations are so serious that it is imperative that they be investigated, and quickly. As the UN Security Council has rejected the Goldstone report, it cannot be assumed that the recommendation it contains to refer the matter to the International Criminal Court (ICC) in The Hague will be followed. I therefore call on the new High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton, on behalf of the EU, to apply a great deal of pressure to both parties to the conflict and ask them to review the crimes.
Mr President, Justice Goldstone's report is being presented in the international arena as an objective document on the operation in the Gaza Strip in the winter of 2009. Meanwhile, according to various sources, it has not been prepared in a way which would allow us refer to it with a clear conscience. I would like to mention several features which Ambassador Dore Gold presented during a debate with Mr Goldstone at Brandeis University, and which have been stressed by the Israeli Ministry for Foreign Affairs.
It seems the members of the mission had been expressing convictions on the conflict even before the mission began, and when they were in the Gaza Strip, they were accompanied by representatives of Hamas and witnesses were interviewed in their presence. Justice Goldstone did not show sufficient care when examining the evidence. It also seems unjust that the words of the Israeli authorities which are quoted in the report are considered unreliable, whereas the position of the Gaza authorities, such as Hamas, do not give rise to any doubt in the members of the mission.
In the light of the foregoing criticisms of the Goldstone report, I call on the Commission and the European Parliament to ensure that European public opinion is able to become acquainted with the arguments of both sides concerning the situation in the Gaza Strip. The European Union takes care that economic relations with Israel are as good as possible. Therefore, it is even more important that we are able to build our relations on mutual trust. Reliance on the report of Justice Goldstone alone will not contribute to this.